

113 S1748 IS: American Export Promotion Act of 2013
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1748IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize appropriations to the Secretary of Commerce to establish public-private partnerships under the Market Development Cooperator Program of the International Trade Administration, and for other purposes.1.Short titleThis Act may be cited as the
			 American Export Promotion Act of
			 2013.2.Additional
			 funding for the market development cooperator program of the Department of
			 Commerce(a)In
			 generalThere is authorized to be appropriated to the Secretary
			 of Commerce, for the 18-month period beginning on the date of the enactment of this Act, $8,000,000 for the
			 Industry and Analysis unit of the International Trade
			 Administration—(1)to establish
			 public-private partnerships under the Market Development Cooperator Program of
			 the International Trade Administration; and(2)to underwrite a
			 portion of the start-up costs for new projects carried out under that Program
			 to strengthen the competitiveness and market share of United States industry,
			 not to exceed, for each such project, the lesser of—(A)½
			 of the total start-up costs for the project; or(B)$500,000.(b)RequirementsIn
			 obligating and expending the funds appropriated pursuant to subsection (a), the
			 Secretary of Commerce shall give preference to activities that the Secretary determines will—(1)assist small- and medium-sized businesses in the United
			 States; and(2)(A)create or sustain the greatest number of jobs in
			 the United States;(B)obtain the maximum return on investment;(C)increase United States exports to the Asia and Pacific region;(D)increase United States exports in services; or(E)address export priorities set by the Department of Commerce.